DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claim 1 the reply filed on 12/16/2020 are acknowledged. No new matter is entered. New grounds of rejection are set forth below. 
Claims 1-18 are pending in this application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 6, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20090260688, cited in previous action) in view of Tour et al. (US 20130048339, cited in previous action) and Jung et al. (US 20090266580, cited in previous action), hereinafter referred to as Sun, Tour, and Jung, respectively.
Regarding claim 1, Sun discloses on figure 1 a method of forming electrical contacts [15] (second electrode [15], ¶0028) for a solar cell [10] (Abstract), the method comprising forming a metal layer over predefined portions of a surface of the solar cell [10] since second electrode [15] comprises conductive material such as silver, gold or carbon nanotubes (CNTs).
Although it would have been obvious to one having ordinary skill in the art to duplicate the number electrical contacts [15] such that the electrical contacts [15] include a stack of three electrical contacts [15], the reference fails to teach that the method comprises forming the electrical contacts to include a first metal layer, a layer of CNTs, and second metal layer as required by the instant claims. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04, section VI, subsection B.

forming a first metal layer [14] (Tour, Fig 1A) over predefined portions of a surface [13] of the solar cell (Sun, Fig 1); and
depositing a CNT layer [12] over the first metal layer [14] (Tour Fig 1A).
Sun and Tour fails to disclose depositing a second metal layer over the CNT layer to form a metal matrix composite layer comprising a metal matrix and a CNT reinforcement that is an electrically conductive. 
Jung discloses a transparent electrode analogous to the transparent electrode of modified Sun, wherein the transparent electrode comprises a CNT film that directly corresponds to the CNT layer of modified Sun, and metal nanoparticles formed on the surface of the CNT film (Abstract). The metal nanoparticles comprise electrically conductive material (gold nanoparticles, ¶0061) and provide a uniform increase in electrical conductivity (¶0008). Thusly, it would have been obvious to one having ordinary skill to form a second metal layer as taught by Jung on the CNT layer such that the first metal layer, the CNT layer, and the second metal layer form a first metal matrix to provide the transparent electrode with a uniform increase in electrical conductivity (Jung, ¶0008). 
Moreover, the combination of the references teaches that it would have been obvious to one having ordinary skill in the art to form the second metal layer over the CNT layer such that the CNT reinforcement is embedded in and bonded to the metal matrix since the prior art recognizes the equivalency of CNT and gold conductive materials (Sun, ¶0028). In this case, combining the two compositions to form a third composition to be used for the very same purpose supports a prima facie obviousness determination. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06, section I.
Regarding the limitation requiring the first metal matrix layer to provide “enhanced mechanical support, and enhanced or equal electrical conductivity for the electrical contacts against applied mechanical stressors to the electrical contacts”, it is noted that the metal matrix layer of the prior art is capable of performing as such since the prior art discloses the materials and structures of the instant claimed invention. 
Regarding claim 2, modified Sun discloses all of the limitations as set forth above. Furthermore, the references teach that the first metal layer and the second metal layer comprise silver and gold (Sun, ¶0028; Tour, ¶0061).
Regarding clam 6, modified Sun discloses all of the limitations as set forth above. The references fail to disclose a second metal matrix composite is formed over the first metal matrix composite. However, it would have been obvious to one having ordinary skill in the art to duplicate the number metal matrix composites such that a second metal matrix is formed on the first metal matrix composite since the duplicated metal matrix composites would operate the same as the first metal matrix composite since the metal matrix composites are transparent and conduct electricity produced by the solar cell. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04, section VI, subsection B.
Regarding claim 9, modified Sun discloses all of the limitations as set forth above. Furthermore, the references teach that the CNT layer comprises a plurality of multi-walled CNTs, single-walled CNTs, or a mixture of both multi-walled and single-walled CNTs (Sun, ¶0021).
Regarding claim 17, modified Sun discloses all of the limitations as set forth above. Furthermore, the references teach that depositing a CNT layer comprises forming a network of CNTs since the CNT layer comprises a plurality of CNTs (Sun, ¶0028).
Regarding claim 18, modified Sun discloses all of the limitations as set forth above. Moreover, the references teaches that it would have been obvious to one having ordinary skill in the art to form a second metal layer over the CNT layer, wherein the second metal layer is at least partially embedded within the network since the prior art recognizes the equivalency of CNT and gold conductive materials (Sun, ¶0028). In this case, combining the two compositions to form a third composition to be used for the very same purpose supports a prima facie obviousness determination. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06, section I.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, and Jung as applied to claim 1 above, and further in view of Prevo et al. (Controlled, rapid deposition of structured coatings from micro- and nanoparticle suspensions, NPL cited in previous action), hereinafter referred to as Prevo.
Regarding claim 3, Modified Sun discloses all of the limitations as set forth above. The references fail to disclose the deposition methods of the instant claim.
Prevo discloses a method of depositing nanoparticles analogous to the CNTs of modified Sun (Abstract). The method comprises depositing CNT by dragging with constant velocity a small volume of liquid confined in a meniscus between two plates (Prevo, Abstract). Said method corresponds to the nano-spreading method of the instant claims since ¶0047 of Applicant’s published specification teaches said method as the nano-spreading method. Nano-spreading provides the method with an inexpensive .
 Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, Jung, and Prevo as applied to claim 3 above, and further in view of McElrath et al. (US 20040197638, cited in previous action), hereinafter referred to as McElrath.
Regarding claims 4, modified Sun discloses all of the limitations as set forth above. The reference fails to teach that the CNT layer is chemically functionalized as required by the instant claim.
McElrath disclose a method of forming CNTs analogous to the CNTs of modified Sun, wherein the CNTs are functionalized with a carboxylic acid group. The functional group promotes a metal-nanotube interaction (¶0064). Thusly, it would have been obvious to one having ordinary skill in the art to modify the CNT layer of modified Sun in view of the disclosure of McElrath such that the CNT layer is chemically functionalized with a carboxylic acid group prior to deposition to promote a metal-nanotube interaction. Moreover, one of ordinary skill would have a reasonable expectation of success in doing so since the references are drawn to CNTs that adhere to adjacent metal layers.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, and Jung as applied to claim 1 above, and further in view of Streett (US 20120156824, cited in previous action), hereinafter referred to as Streett.
Regarding claim 5, modified Sun discloses all of the limitations as set forth above. The references teach that the solar cell are silicon-based solar cells (Sun, ¶0016). 
The references fail to teach that the solar is an inverted metamorphic multi-junction solar cell.
Streett discloses a solar cell analogous to the solar cell of modified Sun, wherein the solar cell may comprise silicon based solar cells or inverted metamorphic multijunction (IMM) solar cells (¶0027). The reference recognizes the equivalency of silicon and IMM solar cells. Therefore, it would have been In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, Jung, and Prevo as applied to claim 3 above, and further in view of Streett (US 20120156824, cited in previous action), hereinafter referred to as Streett.
Regarding claim 7, modified Sun discloses all of the limitations as set forth above. The references teach that the solar cell are silicon-based solar cells (Sun, ¶0016). 
The references fail to teach that the solar is an III-V compound semiconductor substrate.
Streett discloses a solar cell analogous to the solar cell of modified Sun, wherein the solar cell may comprise an III-V compound semiconductor substrate (GaAs solar cell, ¶0027). The reference recognizes the equivalency of silicon and GaAs solar cells. Therefore, it would have been obvious to one having ordinary skill in the art to substitute the silicon based solar cell of modified Sun with the GaAs solar cell of Streett since their equivalency is recognized in the prior art. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, and Jung as applied to claim 1 above, and further in view of Reid et al. (US 20010015321, cited in previous action) and Schroiff et al. (US 20130087463, cited in previous action), hereinafter referred to as Reid and Schroiff.
Regarding claims 8 and 10, modified Sun discloses all of the limitations as set forth above. The references fail to disclose the method of the instant claims.
Reid discloses an electroplating process analogous to the method of modified Sun, wherein the method includes forming a conformal thin film on a seed layer (Abstract). The reference teaches that the method comprises forming a seed layer by physical vapor deposition (¶0015). Furthermore, the 
Regarding the cathodic current density, it would have been obvious to one having ordinary skill to include the ranges of Reid since the instant claimed ranges overlap the ranges of the prior art. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The references fails to teach that the electroplating method includes holding the silver ion concentration, pH, and bath temperature constant.
Schroiff discloses an electroplating process analogous to the method of modified Sun, wherein the method comprises metal deposition in a semiconductor processing providing an improved and reliable deposition of metal on a semiconductor (¶0025). The method includes of depositing a silver layer analogous to the silver first layer of modified Sun (¶0043). The method includes holding the silver ion concentration (concentration of at least one component of the electrolytic solution), pH, and bath temperature constant (¶0039). It would have been obvious to one having ordinary skill in the art to modify the method of modified Sun in view of the disclosure of Schroiff such that the silver ion concentration, pH, and bath temperature is held constant to provide an improved and reliable deposition of metal on a semiconductor (Schroiff, ¶0025).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, Jung, Prevo, and McElrath as applied to claim 4 above, and further in view of Tey et al. (US 20110237000, cited in previous action), hereinafter referred to as Tey.
Regarding claim 11, modified Sun discloses all of the limitations as set forth above. The combination of the references teach that CNT layer is chemically functionalized with a carboxylic acid. 
The reference fails to teach the acid treatment method of the instant claim.
Tey discloses a method of functionalizing CNTs analogous to the method of functionalizing the CNT of modified Sun, wherein the method includes a carboxylic acid. The reference teaches that the CNTs are treated in an acid included 1:3 HNO3:H2SO4 mixture. The method increases the carboxylic functional groups for better molecule attachment (Tey, ¶0140). Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of modified Sun in view of the disclosure of Tey such that CNT layer of modified Sun is chemically functionalized using an acid treatment in 1:3 HNO3:H2SO4 mixture to increase the carboxylic functional groups for better module attachment (Tey, ¶0140).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, Jung, Prevo, and McElrath as applied to claim 4 above, and further in view of Yodh et al. (US 20060115640, cited in previous action), hereinafter referred to as Yodh.
Regarding claim 12, modified Sun discloses all of the limitations as set forth above. The references teaches that the CNTs can be functionalized with carboxylic acid groups (McElrath, ¶0065).
The references fail to teach CNTs are functionalized with an amine group comprising NH2 by sonicating the CNT layer in a 2.8 M NH4Cl aqueous solution.
Yodh disclose a method of functionalizing CNTs analogous to the method of functionalizing the CNTs of modified Sun, wherein the CNTs can be functionalized with a carboxylic acid group or amine group, and the amine group comprises NH2 (¶0144). Furthermore, the reference teaches functionalizing 4Cl aqueous solution (¶0025, ¶0091-0092). The reference recognizes the equivalency of carboxylic acid and amine acid groups. Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of modified Sun to include the amine group of Yodh since the prior art recognizes the equivalency of CNT functionalizing groups carboxylic acid and amine groups. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, II. Regarding the concentration of the aqueous solution, it would have been obvious to one having ordinary skill in the art to include the instant claimed concentration since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, Jung, Prevo, and Street as applied to claim 7 above, and further in view of Wakharker et al. (US 20080131658, cited in previous action) and Chandra et al. (US 20090020829, cited in previous action), hereinafter referred to as McElrath and Chandra, respectively.
Regarding claim 13, modified Sun discloses all of the limitations as set forth above. The combination of the references fails to teach that the first metal layer has a thickness of 3 microns.
However, it would have been obvious to one having ordinary skill in the art to include the thicknesses of the instant claims since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.
The references fails to teach that the CNT layer is chemically functionalized and is deposited at about -0.5 mA/cm2 for about 15 minutes.
Wakharker discloses a method of forming CNTs analogous to the CNTs of modified Sun, wherein the CNTs comprise conductive properties since CNTs can be used as vias for interconnect applications (¶0009). The reference teaches that the CNTs are functionalized (¶0017) and are deposited by electroplating (¶0013). The CNTs provide the device with superior conductivity (¶0007). Thusly, it would have been obvious to one having ordinary skill in the art to form the CNTs of modified Sun as the CNTs disclosed by Wakharker to provide the device with superior conductivity (Wakharker, ¶0007).
The references fails to disclose the deposition method of the instant claim.
Chandra discloses an electroplating method analogous to the electroplating method of modified Sun, wherein an electric potential is applied to the substrate and the solution for a length of time sufficient to plate a predetermined thickness (¶0061). Thusly, one of ordinary skill would have considered the deposition potential and time of deposition of modified Sun as a result effective variable. Absent any evidence of unexpected results, the claimed deposition potential and time of deposition cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art to optimize said parameters through routine experimentation since said parameter is recognized as a result effective variable, wherein it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and MPEP 2144.05, section II.
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Tour, Jung, and Prevo as applied to claim 3 above, and further in view of Reid et al. (US 20010015321, cited in previous action) and McElrath et al. (US 20040197638, cited in previous action), hereinafter referred to as Reid and McElrath, respectively.
Regarding claim 14, modified Sun discloses all of the limitations as set forth above. Furthermore, the references teach that first and second metal layers comprise silver (Sun, ¶0028) and the nanospreading comprises depositing the CNT layer over the first metal layer by dragging a meniscus of microliter suspension droplets of CNTs trapped between the first metal layer and moving a blade at a constant velocity (depositing CNT by dragging with constant velocity a small volume of liquid confined in a meniscus between two plates, Prevo, Abstract).
The references fail to teach that the method comprises forming the first metal layer comprising electroplating a 2µm thick silver layer on a 100 nm thick physical vapor deposition silver seeding layer on the solar cell substrate.
Reid discloses an electroplating process analogous to the method of modified Sun, wherein the method includes forming a conformal thin film on a seed layer (Abstract). The reference teaches that the method comprises forming a seed layer by physical vapor deposition (¶0015), wherein the metal layer is electroplated on the seed layer (Abstract). Said method is suitable for the intended purpose of the deposition method of modified Sun, wherein the method avoids defects in the plated film (Abstract). Thusly, it would have been obvious to one having ordinary skill in the art to include the deposition method of Reid as the deposition method of modified Sun such that the method includes forming a silver seeding layer by physical vapor deposition and subsequent electroplating of silver since said method avoids defects in the deposited film. Regarding the thickness of the seed layer and the subsequently formed silver layer, it would have been obvious to one having ordinary skill in the art to include the thicknesses of the instant claims since it the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and device having the claimed relative dimensions would not perform differently than the prior Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.
The references fail to teach that the CNT layer is chemically functionalized as required by the instant claim.
McElrath disclose a method of forming CNTs analogous to the CNTs of modified Sun, wherein the CNTs are functionalized with a carboxylic acid group. The functional group promotes a metal-nanotube interaction (¶0064). Thusly, it would have been obvious to one having ordinary skill in the art to modify the CNT layer of modified Sun in view of the disclosure of McElrath such that the CNT layer is chemically functionalized with a carboxylic acid group prior to deposition to promote a metal-nanotube interaction. Moreover, one of ordinary skill would have a reasonable expectation of success in doing so since the references are drawn to CNTs that adhere to adjacent metal layers.
Regarding claim 15, modified Sun discloses all of the limitations as set forth above. The combination of applied references teach that method further comprises depositing the CNT layer that is chemically functionalized at a blade pull speed of 0.1 to 212 µm/s (liner motor speed, Prevo, section II.3). 
Regarding the number of times of repeating the deposition of the CNT layer, said number times would be considered a result effective variable since the thickness of the CNT layer is dependent upon the number of repetition of the deposition method and depositing a layer of CNT on a deposited layer of CNTs increases the thickness of the CNT layer. As such, without showing unexpected results, the claimed number of deposition repetitions cannot be considered critical. Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the number of repetitions in the method of modified Sun to obtain the desired thickness of the CNT layer since it has been held that where the 
Regarding claim 16, modified Sun discloses all of the limitations as set forth above. Furthermore, the references teach that the method comprises forming another layer of silver over the CNT layers since combination of the reference disclose silver as suitable material (Sun, ¶0028)
The references fails to teach that the silver layer includes a thickness of 3 µm, wherein the total metal-carbon-metal structure is 6 µm.
However, it would have been obvious to one having ordinary skill in the art to include the thicknesses of the instant claims since it the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant states that is unclear how the Examiner is modifying Sun with Tour and Jung. As set forth above, Tour and Jung modify the electrode [15] of Sun such that the first metal layer of the conductive layer stack is deposited directly on layer [13] of the solar cell.
Applicant argues that Jung fails to disclose a second metal layer since the metal nanoparticles are not layer of metal as required by the instant claims. The Examiner respectfully disagrees. The metal nanoparticles are interpreted as a metal layer since the metal nanoparticles are formed on the surface of the CNT film. See ¶0011 of Jung.

Applicant argues that the additional secondary references, Prevo, McElrath, Streett, Reid, Schroiff, Tey, Yodh, Wakharkeretal, and Chandra fails to disclosed the supposed deficiencies of Sun, Tour, and Jung. The Examiner respectfully disagrees. As set forth above, the combination of the references Sun, Tour and Jung discloses the supposed deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796